234 F.3d 1219 (11th Cir. 2000)
Ishaq I. CHANDA, Plaintiff-Appellant,v.ENGELHARD/ICC, f.k.a. Ciba-Geigy Corp., Defendant-Appellee.
No. 99-13917.
United States Court of Appeals, Eleventh Circuit.
December 4, 2000.December 14, 2000.

Appeal from the United States District Court for the Southern District of  Florida. (No. 97-00892-CV-KMM). K. Michael Moore, Judge.
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
POLITZ, Circuit Judge:


1
Ishaq I. Chanda appeals an adverse grant of summary judgment. The trial court  found that he failed to establish that he was "disabled" under the ADA, failed  to pursue any retaliation claim, and failed to rebut defendant's  non-discriminatory reasons for his termination. Concluding that summary judgment  was appropriate, we affirm.

BACKGROUND

2
Chanda, a 44-year-old Pakistani male, is licensed in Florida as a professional  engineer. He began working as an engineer technician at Ceiba-Geigy Corp in  1990, and in February 1993 became a shift supervisor in the production  department. His duties included research and development on different materials  used by the corporation, drafting facility lay-outs, and building tool  prototypes. The corporation merged in 1993, becoming Engelhard/ICC. In December  of that year, Englehard laid off Chanda but rehired him the same day for a  position in its Quality Control Department.


3
In March of 1994 he was reassigned as a quality control technician. This  position required Chanda to cut various widths of honeycomb foam-board with a  retractable utility knife and metal scraper to obtain test samples. While  previously this cutting job rotated between four or five employees, Chanda alone  performed it. Deposition testimony indicates that Engelhard assigned Chanda the  cutting job as part of "the Drill," an operation in which an employee received  many nearly impossible tasks, ultimately leading to resignation or dismissal for  poor performance.


4
In July of 1994, Chanda's supervisor and another superior met with Chanda to  discuss his work mistakes. Chanda was persuaded that the supervisor was  prejudiced against him in that he "favored the others." Engelhard documented the  meeting and complaint in a memorandum dated July 1, 1994. In August, Chanda  began complaining to co-workers and the company's Environmental Health and  Safety Coordinator about pain in his wrist. The Coordinator told Chanda to use a  wristband and Myoflex cream, and also suggested exercise. Chanda did as he was  told but the pain continued and increased in frequency. In October, Chanda again  complained to his superiors and was told to see his family physician. On  November 12, the family physician diagnosed Chanda with mysositis, an  inflamation of the wrist and forearm.


5
In December of 1994, Chanda asked his supervisor to reassign him to engineering  duties. The request was denied. At least two other positions came available at  Engelhard during the time Chanda was cutting. Despite his qualifications, he was  not considered for either position.


6
On July 13, 1995, Chanda submitted a memorandum to the company complaining of  pain in his right forearm and asserting it's relation to his cutting job. Upon  receiving the written complaint, Engelhard sent Chanda to his personal physician  who restricted Chanda from repetitive motions and lifting over 20 pounds. Engelhard placed Chanda on medical leave on July 18, 1995. On July 26, Engelhard  sent Chanda to its own physician who warned Chanda that his personal physician's  diagnosis threatened his job. The company physician diagnosed Chanda with  tendinitis, but cleared him to work with similar restrictions, instructing him  to wear a brace. Despite this recommendation, Engelhard refused to take Chanda  off medical leave. In August or September of 1995, Enhelhard advertised for a  position in the wheel manufacturing department, but failed to post the position  internally.


7
Chanda's physician removed his restriction in October, and on October 30  Engelhard again assigned Chanda to the cutting job. After only five days  Chanda's pain returned, rendering him unable to perform such activities as  grasping, turning, lifting, typing, writing, using a computer, or other  functions requiring the use of his right hand. Chanda returned to the company  physician who permanently restricted him from performing the cutting function.  Finding that Chanda could no longer perform the cutting duties required of his  position, Engelhard terminated his employment on November 9, 1995. Chanda  brought the instant action under the Americans with Disabilities Act1 and the  Florida Civil Rights Act.2 Chanda also sued for retaliatory discharge under Title VII.3

ANALYSIS

8
We review the district court's grant of summary judgment de novo,4 resolving all  factual issues with all reasonable inferences being drawn in favor of the  non-movant.5 The moving party has the burden of demonstrating that there is no  genuine issue as to any material fact, and a summary judgment is to be entered  if the evidence is such that a reasonable jury could find only for the moving  party.6 Once the moving party provides support for its motion, the non-moving  party must come forward with extrinsic evidence "sufficient to establish the  existence of an element essential to that party's case, and on which that party  will bear the burden of proof at trial."7 The Florida courts have recognized,  and both parties agree, that actions under the Florida Civil Rights Act are  analyzed under the same framework as the ADA.8 We therefore address Chanda's  disability claims using an ADA analysis.

A.Disability Discrimination

9
The ADA mandates that employers shall not discriminate against "a qualified  individual with a disability."9 A "qualified individual with a disability" is an  "individual with a disability who, with or without reasonable accommodation, can  perform the essential functions of the employment position that such individual  holds or desires."10 This appeal poses the question whether Chanda provided  sufficient evidence for a reasonable jury to find him disabled under the Act.


10
The ADA defines a "disability" as "a physical or mental impairment that  substantially limits one or more of the major life activities of an  individual."11 Chanda maintains that three doctors diagnosed him with tendinitis  and that such an impairment constitutes a disability under the ADA. While  Engelhard appears to concede that Chanda's tendinitis is a physical impairment,  in order to constitute a disability within the meaning of the statute, a  physical impairment must "substantially limit[ ] one or more of the major life  activities of an individual."12 We "look to EEOC regulations to assess the next  analytical step of determining whether a physical impairment substantially  limits a major life activity."13


11
The regulations define "substantially limits" as rendering an individual  "[u]nable to perform a major life activity that the average person in the  general population can perform" or "[s]ignificantly restricted as to the  condition, manner or duration under which an individual can perform a particular  major life activity as compared to the condition, manner, or duration under  which the average person in the general population can perform that same major  life activity."14 The regulations also discuss three factors: (1) the nature and  severity of the impairment; (2) the duration or expected duration of the  impairment; and (3) the permanent or long term impact, or the expected permanent  or long term impact of or resulting from the impairment.15

1.Major Life Activity

12
We first must identify the major life activity involved. The regulations define  major life activities as "functions such as caring for oneself, performing  manual tasks, walking, seeing, hearing, speaking, breathing, learning, and  working."16 On appeal Chanda focuses on his major life activity of performing  manual tasks.

2.Substantial Limitation

13
We next address the crucial issue whether Chanda's tendinitis substantially  limited his major life activity of performing manual tasks. Chanda asserts that  the manual tasks he no longer can perform include turning handles, grasping,  holding or lifting objects, using a computer or writing with a pen. While not  approving the treatment accorded Chanda herein, our analysis of the regulations  and controlling jurisprudence persuades that the record contains sufficient  evidence to support the summary judgment.


14
Our reasoning in Hilburn is compelling. Therein we affirmed the trial court's  finding of a physical impairment based on petitioner's heart disease, but held  that a diminished activity tolerance for normal daily activities such as  lifting, running and performing manual tasks, as well as a lifting restriction,  did not constitute a disability under the ADA.17 Similarly, while Chanda's  tendinitis constitutes a physical impairment, his deposition testimony and that  of his doctors fails to establish a genuine issue as to any substantial  limitation. Chanda acknowledged an ability to assist his spouse with household  activities, to dress and feed himself, and to drive an automobile.18 He  acknowledged his ability to attend school and take four classes, all of which  required the taking of notes.19 He stated that he could perform the functions of  a quality control engineer, which involved writing and computer use.20 In light  of Chanda's ability to use his hand for the purposes acknowledged in his  testimony, we conclude that his tendinitis was not the statutorily required  substantial limitation on his ability to perform manual tasks.21


15
We note that Chanda's personal physician stated that the impairment restricted  Chanda in "the major life activities which is [sic] going to require movement of  [sic] right forearm and right wrist, such as tennis, typing, cutting, grasping  objects, writing with a pen, and working on a computer."22 We rejected similar  statements by a doctor in Hilburn,23 finding that "the absence of any specific  facts which would substantiate [the doctor's] conclusion deprives this medical  diagnosis of any probative value."24 Here also, Chanda's personal doctor fails  to articulate any specific facts describing his limitation and, given Chanda's  own deposition testimony contradicting his doctor's prognosis, we must conclude  that the doctor's medical conclusion is insufficient to create a genuine issue  of material fact.


16
We are persuaded that a plaintiff must demonstrate that he is substantially  limited in a range of manual tasks rather than a narrow category thereof.25  Chanda's only restrictions that were severe, of lengthy duration, and with a  long term impact were related to a narrow category of tasks, such as typing or  cutting foamboard for an extensive period of time. He acknowledged that he could  perform daily activities, including dressing himself, driving, and attending  classes or working in a position requiring computer usage. We must conclude that  while his tendinitis constitutes an impairment, it falls short of substantially  limiting the major life activity of performing manual tasks.


17
We are aware of the recent Sixth Circuit decision in Williams v. Toyota Motor  Manufacturing, KY, Inc.,26 in which an employee working on the assembly line  developed carpal tunnel syndrome and tendinitis in her hands and arms. After  being temporarily reassigned to car inspections, her new position was expanded  to include gripping a block of wood with a sponge attached and wiping down cars.  Aside from wiping, the new job required her to keep her hands and arms up around  shoulder height repetitively over several hours. Her ligament and muscle  problems reappeared, this time more severely, with tendinitis now spreading to  her shoulder and neck as well. Toyota refused her request to return to car  inspection and Williams sued. The district court granted the employer's motion  for summary judgment, finding that Williams was not disabled under the ADA. The  Sixth Circuit reversed, holding that "the plaintiff's set of impairments to her  arms, shoulders and neck are sufficiently disabling to allow the fact finder to  find she crosses the threshold into the protected class of individuals under the  ADA who must be accorded reasonable accommodation."27


18
The court noted that while Williams could perform "a range of isolated,  non-repetitive manual tasks" over a short period of time, such as personal  hygiene activities or household chores, such an ability did not effect a  determination that her impairment substantially limited her ability to perform  the range of manual tasks associated with an assembly line job.28 The court  found the duration of Williams's impairment, as well as its expected permanent  impact, "inferrable from the permanent work restrictions prescribed by  Williams's treating physicians."29


19
The Sixth Circuit's extension of ADA protection in Williams is of interest and  value, but recognizing the case-by-case nature of the disability determination  we must distinguish that case on its facts. The tendinitis at issue in Williams  extended far beyond the wrist, encompassing petitioner's entire upper arm,  shoulders, and neck. It rendered her unable to raise her arms above her head for  extended periods, and proved severe enough for the court to state that "her  ailments are analogous to having missing, damaged or deformed limbs...."30 The  impairment proved so pervasive as to preclude jobs that "require the gripping of  tools and repetitive work with hands and arms extended at or above shoulder  level for extended periods of time."31


20
In contrast, Chanda's tendinitis only rendered him unable to perform a narrow  range of jobs causing pain in his wrist.32 His deposition testimony reveals that  he welcomed an engineering job, which involved the use of computers. We find  little comparison between Chanda's impairment and "missing, damaged or deformed  limbs." The record before us contains insufficient evidence to occasion the  vitiation of the entering of summary judgment on his disability claims.33

B.Retaliation Claim

21
Chanda also brought a retaliation claim against Engelhard. This claim is clouded  by Chanda's EEOC documents and his counsel's assertion at oral argument and in  his brief. Chanda checked the "retaliation" box as well as the "disability" box  on his EEOC papers and in the "particulars" section thereof wrote "I also  complained about discrimination." Chanda's affidavit, however, states that he  was "retaliated against because [he] complained both verbally and in writing  about discrimination due to [his] disability." While his EEOC affidavit appears  to allege retaliation for complaining of discrimination based on his disability,  Chanda brought the claim under Title VII in his complaint, couching it as a  ethnic discrimination claim. Counsel for Chanda also briefly discussed the  retaliation claim at oral argument, basing it on national origin discrimination,  and Chanda's brief asserts retaliation because he claimed national origin  discrimination.


22
The filing of an administrative complaint with the EEOC is ordinarily a  jurisdictional prerequisite to a Title VII action.34 A Title VII action,  however, may be based "not only upon the specific complaints made by the  employee's initial EEOC charge, but also upon any kind of discrimination like or  related to the charge's allegations, limited only by the scope of the EEOC  investigation that could reasonably be expected to grow out of the initial  charges of discrimination."35 Chanda's EEOC filing reflects an intention to  pursue a retaliation claim, but there is no reference to a national origin  claim. In his Charge of Discrimination, Chanda checked the retaliation box and  stated in paragraph one of the "particulars" section that he was a person with a  disability and that he had "complained about discrimination." Chanda explains  this in the third paragraph, stating that he believed he was "discriminated and  retaliated against in violation of Title I of the Americans with Disabilities  Act and the Florida Human Rights Act (Chapter 760)." Nothing in his EEOC filing  mentions discrimination based on national origin, any complaint about such  discrimination, or a claim under Title VII.36 We must conclude, therefore, that  a reasonable investigation based on the EEOC charge did not and would not  encompass retaliation based on complaints about national origin discrimination.

C. Conclusion

23
Summary judgment on Chanda's disability claim was appropriate because Chanda  failed to present sufficient evidence such that a reasonable jury could find him  disabled under the ADA. Chanda also failed to meet the initial jurisdictional  requirement for his Title VII retaliation claim by not including it in his EEOC  charge. Finally, because of the foregoing, the rejection of Chanda's claims  under the Florida Civil Rights Act also is appropriate.


24
The judgment appealed is, in all respects, AFFIRMED.



NOTES:


*
   Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
   42 U.S.C.  12101 et seq. (1997).


2
   Fla. Stat. Ch. 760.10 (1997).


3
   42 U.S.C.  2000e et seq. (1997).


4
   Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1326 (11th Cir.1998);  Wouters v. Martin County, Florida, 9 F.3d 924, 928 (11th Cir.1993).


5
   Sammons v. Taylor, 967 F.2d 1533, 1538 (11th Cir.1992).


6
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202  (1986).


7
   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265  (1986); Fed.R.Civ.P. 56(e).


8
   See Fromm-Vane v. Lawnwood Med. Ctr., Inc., 995 F.Supp. 1471, 1475 n. 4  (S.D.Fla.1997).


9
   42 U.S.C.  12112(a).


10
   42 U.S.C.  12111(8).


11
   42 U.S.C.  12102(2).


12
   42 U.S.C.  12102(2)(A). See also Hilburn v. Murata Electronics North America,  Inc., 181 F.3d 1220, 1227 (11th Cir.1999); Pritchard v. Southern Co. Servs., 92  F.3d 1130, 1132 (11th Cir.), amended in part on reh'g by, 102 F.3d 1118 (11th  Cir.1996).


13
   Hilburn, 181 F.3d at 1226 (citing Gordon v. E.L. Hamm & Assocs., Inc., 100 F.3d  907, 911 (11th Cir.1996)).


14
   29 C.F.R.  1630.2(j)(1)(i), (ii) (1997).


15
   29 C.F.R.  1630.2(j)(2).


16
   29 C.F.R.  1630.2(i ) (1997).


17
   Hilburn, 181 F.3d at 1228.


18
   Chanda Dep., pp. 188-89.


19
 Id.


20
   Id. at 227. Chanda was asked "On October 30th of 1995 when you went back to work  after being out of work for several months, could you have spent four hours  cutting the honeycomb and four hours doing the engineering work that you had  described earlier?" to which he responded "yes, I could have done that." He also  described his engineering work, including drafting the facility layout on  AutoCAD and typing reports on the computer.


21
   In Hilburn, petitioner answered deposition questions in the affirmative when  asked if she could "walk and run," "sit and stand," "sleep and eat," "bathe,"  "dress," "write with a pencil and pen," "work around the house," "cook," and  "work." 181 F.3d at 1228.


22
   Abbasi Dep. at 29-30.


23
 181 F.3d at 1227-28.


24
   Id.; see also Evers v. General Motors Corp., 770 F.2d 984, 986 (11th cir.1985)  ("conclusory allegations without specific supporting facts have no probative  value").


25
   See Dutcher v. Ingalls Shipbuilding, 53 F.3d 723 (5th Cir.1995) (finding that an  arm injury that restricted heavy lifting and repetitive movements was not a  disability when plaintiff could perform daily activities such as feeding  herself, driving, washing dishes, and vacuuming); Khan v. Cook County, No. 96-C-  1113 (N.D.Ill. June 27, 1997)(unpublished opinion) (holding that carpal tunnel  syndrome did not substantially limit major life activity of performing manual  tasks when impairment only limited a narrow range of tasks, such as writing  longer than 15 to 20 minutes, tying shoes, or lifting more than 15 pounds);  Ouzts v. USAir, Civ. A. No. 94-625 (W.D.Pa. July 26, 1996) (unpublished opinion)  (rejecting plaintiff's claim that her inability to grasp or manipulate an item,  or carry more than a few pounds constituted a disability, when plaintiff could  make meals, put on make up, comb her hair, and drive).


26
 224 F.3d 840 (6th Cir.2000).


27
   Id. at 843.


28
   Id.


29
   Id.


30
   Id.


31
   Id.


32
   See Terrell v. USAir, 955 F.Supp. 1448 (M.D.Fla.1996) (failing to find a triable  issue whether plaintiff's carpal tunnel substantially limited her major life  activity of caring for herself despite facts establishing that plaintiff could  not effectively brush her teeth or hair and experienced discomfort in gripping  the steering wheel while driving her car).


33
   Chanda also contends in his motion for reconsideration that he is disabled  because his medical documents show a "record of discrimination" and,  alternatively, that Engelhard fired him because he could no longer cut, and thus  "perceived" him to be disabled. After thoroughly examining the record, we see no  reference to either of these latter methods of proving a disability in Chanda's  complaint or reply to defendant's motion for summary judgment. We thus decline  to address those issues, noting only in passing that Chanda's problem would  remain that "the impairment indicated in the record must [still] be an  impairment that would substantially limit one or more of the individual's major  life activities." 29 C.F.R.  1630.2(k) (1997); see also Colwell v. Suffolk  County Police Dep't, 158 F.3d 635, 645 (2d Cir.1998); Davidson v. Midelfort  Clinic, Ltd., 133 F.3d 499, 510 n. 7 (7th Cir.1998); Sherrod v. American  Airlines, Inc., 132 F.3d 1112, 1120-21 (5th Cir.1998).


34
   Ray v. Freeman, 626 F.2d 439, 442 (5th Cir.1980), cert. denied, 450 U.S. 997,  101 S.Ct. 1701, 68 L.Ed.2d 198 (1981).


35
   Fine v. GAF Chemical Corp., 995 F.2d 576, 578 (5th Cir.1993) (quoting Fellows v.  Universal Restaurants Inc., 701 F.2d 447, 451 (5th Cir.), cert. denied, 464 U.S.  828, 104 S.Ct. 102, 78 L.Ed.2d 106 (1983)).


36
   We note also that Chanda's "Intake Questionnaire" states: "I believe I was  retaliated against because I complained both verbally and in writing about  discrimination due to my disability." It does not mention complaining about  national origin discrimination. Further, Chanda's affidavit references his  written complaint in July, 1995, which involved his disability. Chanda does not  reference the documented complaint in July, 1994, where Chanda stated that he  felt Catron was prejudiced against him in that he "favored the others."